Citation Nr: 0122047	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  95-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus with hallux valgus.

3.  Entitlement to service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  The propriety of the initial 40 percent schedular rating 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
July 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision in 
which the RO denied service connection for a neck disorder, 
bilateral foot disorder, headache disorder, blurred vision, 
and bilateral shoulder disorder.  Service connection was 
granted for lumbosacral strain and assigned a noncompensable 
rating, effective July 26, 1990.  The veteran appealed the 
denial of the service connection claims and appealed for a 
higher initial rating of his low back disorder.  Following a 
hearing at the RO in August 1992, the RO assigned an initial 
20 percent rating for the veteran's low back disorder, 
effective July 26, 1990; the denial of service connection was 
continued for the disorders noted on the title page of this 
decision.  However, in the November 1992 rating action the RO 
granted service connection for a neck disorder and for a 
neurosis.  Thereafter, the RO granted a higher initial 40 
percent schedular rating, effective July 26, 1990.  The 
veteran has continued to appeal for service connection of the 
disorders listed on the title page and for a higher initial 
rating for his back disorder.  Inasmuch as the appeal 
involving the veteran's back disorder is from an original 
award, the Board has framed the issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).


The issues of entitlement to service connection for bilateral 
pes planus with hallux valgus, headaches, a bilateral eye 
disorder, and a bilateral shoulder disorder, will be 
addressed in the REMAND following the decision below.

In a January 2001 rating decision, the RO denied a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  The veteran has not appealed the 
denial of a TDIU in the January 2001 rating decision and that 
issue is not before the Board at this time.


FINDING OF FACT

Since July 26, 1990, the effective date of the grant of 
service connection, the veteran's low back disability has 
been manifested by severe limitation of motion and complaints 
of pain with no radiation, weakness or paresthesia; the 
lumbosacral strain is not productive of pronounced low back 
disability.


CONCLUSION OF LAW

During the period beginning July 26, 1990, the criteria for a 
schedular rating in excess of 40 percent for a low back 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, during the 
course of the veteran's appeal, the statute governing 
assistance to claimants, 38 U.S.C.A. § 5107, was 
amended.  The new version of the statute eliminates the 
requirement that a person submitting a claim for benefits has 
the burden of submitting evidence sufficient to 

justify a belief by a fair and impartial individual that the 
claim is well grounded in order to receive assistance in the 
development of his/her claim; rather, the Secretary is 
required to assist a claimant in developing all facts 
pertinent to a claim for benefits, to include providing a 
medical examination when such examination may substantiate 
entitlement to the benefits sought, except when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  See generally the Veterans 
Claims Assistance Act of 2000, supra.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

As noted above, the aforementioned statute contains a number 
of new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO, notification as to evidentiary requirements, and 
the obtaining 
of medical examinations and opinions to attempt to establish 
service connection.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation with respect to the issue of the propriety of the 
initial 40 percent schedular rating for lumbosacral strain.  
Based upon the development of medical evidence which is 
already in the claims folder, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim for a higher initial schedular rating.  In this regard, 
it is noted that the claims file appears to contain all of 
the medical records developed by VA during the pertinent time 
frame, as well as private medical records.  The veteran has 
been afforded comprehensive 

VA examinations and has been given the opportunity, on a 
number of occasions, to identify those records, not in the 
claims file, which would be useful to his claim.  
He has been provided notice of what type of evidence is 
necessary, both in the statements and supplemental statements 
of the case.  It is clear that extensive development of the 
record, with respect to the proper evaluation for the 
veteran's service-connected low back disability, has taken 
place.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.

The veteran maintains that his low back disability should be 
assigned a higher initial schedular rating.  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities, found in 38 C.F.R. 
Part 4.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

When limitation of motion of the lumbar spine is severe, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

When a lumbosacral strain is severe, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above symptoms with abnormal mobility 


on forced motion, a 40 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2000).

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  A 60 evaluation 
requires evidence of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  The veteran does not have lumbar intervertebral disc 
syndrome.  However, a 60 percent rating for his lumbosacral 
strain can be assigned analogously under Diagnostic Code 5293 
if he has pronounced low back disability as distinguished 
from severe low back disability.  See 38 C.F.R. § 4.20 
(2000).

Following a complete review of the claims folder, the Board, 
resolving any doubt in favor of the veteran, finds that a 
higher initial schedular rating in excess of 40 percent has 
not been warranted for a lumbosacral strain at any time since 
the effective date of the grant of service connection, July 
26, 1990.

VA outpatient treatment records show that the veteran has 
been followed for chronic back pain.

On VA orthopedic examination in May 1991, the veteran 
complained of chronic back pain following an in-service motor 
vehicle accident.  On examination, the veteran was noted to 
have a two year history of non-radicular back pain.  He 
indicated that his pain was exacerbated by standing for long 
periods of time.  The veteran was observed to have a normal 
gait and the ability to walk on heels and toes without 
limitation.  Neurological examination was reported to be 
within normal limits and there was no evidence of spinal 
tenderness.  Straight leg raising was negative.  X-rays of 
the lumbar spine were negative.  The diagnostic impression 
was mechanical low back pain.


At his RO hearing in August 1992, the veteran testified that 
all of the disorders for which he is claiming service 
connection are due to the motor vehicle accident he 
had in service.  He described stiffness in his back 2-3 times 
per week and limited range of motion in all directions.

The veteran was seen for further VA orthopedic examination in 
December 1994.  At that time, the veteran complained of pain 
and stiffness.  On examination, the veteran was noted to have 
spasms in the lumbar spine muscles.  Range of motion testing 
showed flexion possible to 40 degrees; extension possible to 
10 degrees; rotation possible to 35 degrees in both 
directions; and lateral flexion possible to 20 degrees in 
both directions.  Deep tendon reflexes were normal and 
symmetrical.  Straight leg raising was negative at 40 
degrees, bilaterally.  X-rays of the lumbar spine were 
interpreted as showing no evidence of bone or joint 
abnormality.  The veteran was able to stand erect and on his 
heels and toes; he was able to squat.  Range of motion was 
reported to be decreased by hamstrings and spasm.  The 
diagnostic impression was no significant objective findings.

On subsequent VA examination in July 1998, the veteran 
complained of chronic back pain and said that he needs rest 
due to exacerbations.  Range of motion was reported as 
follows: flexion possible to 40 degrees with pain; extension 
possible to 15 degrees with pain; lateral flexion and 
rotation possible to 35 degrees with pain, 
tenderness on palpation and stiff posture.  X-rays of the 
lumbosacral spine were interpreted as normal.  The diagnostic 
impression was chronic mechanical low back pain syndrome, 
after old strain.

On VA orthopedic examination in March 2001, the veteran 
complained of back pain without radiation, weakness or 
paresthesia.  He reported a 40 pound weight gain in the last 
year.  The veteran indicated that he had been taking 
ibuprofen and muscle relaxers for his back pain.  He 
indicated that his back pain was worse with 
prolonged sitting or standing; he said that he was unable to 
run and had experienced a progressive worsening of back pain.  
The veteran stated that he was currently employed as a 
computer instructor.  On examination, range of motion in the 
lumbosacral spine showed flexion possible to 30 degrees; 
extension possible to 10 

degrees; lateral rotation possible to 10 degrees on the left 
and 20 degrees on the right.  There was pain with all motion.  
The VA examiner noted bilateral lumbosacral lower 
mid/paraspinal tenderness.  Lumbar lordosis was decreased.  
The musculature of the back was reported to be normal and 
neurological examination revealed a negative Spurling test.  
Straight leg raising was negative and there was no evidence 
of hamstring tightness.

Review of the current clinical findings does not support the 
assignment of an initial schedular rating in excess of 40 
percent for the veteran's low back disability.  The most 
recent clinical findings on VA examination in March 2001 do 
not demonstrate the findings necessary for a initial 
schedular rating higher than 40 percent.  The veteran 
complained of back pain with no report of radiating symptoms, 
weakness, or paresthesia.  He stated that he was not 
receiving any treatment for his back disorder, although he 
had tried ibuprofen and muscle relaxants previously.  He 
indicated that his pain was increased with prolonged standing 
or sitting, and stated that he was no longer able to run.  
Range of motion in the lumbar spine, while 
limited, was still within the schedular criteria contemplated 
by severe limitation of motion under Diagnostic Code 5292.  
There was objective evidence of bilateral lumbosacral lower 
mid/paraspinal tenderness, the lumbosacral strain is not 
shown to produce the pronounced low back disability required 
for a 60 percent evaluation under Diagnostic Code 5293.  He 
is shown to be employed as a computer instructor, and has 
presented no evidence which establishes that he loses 
significant time from work as a result of his back disorder.  
Further, the most recent treatment records do not reflect an 
exacerbation of symptoms which would equate to a 
"pronounced" level of impairment.  Likewise a higher 
schedular rating under the alternate Diagnostic Codes, 5295 
and 5292, is not warranted, inasmuch as the 40 percent rating 
is the maximum permissible under those codes.  Against this 
background, entitlement to a higher initial schedular rating 
in excess of 40 percent for a back disorder is denied.



ORDER

An initial schedular rating in excess of 40 percent for 
lumbosacral strain is denied.


REMAND

The veteran maintains that he should be service-connected for 
a bilateral foot disorder, a headache disorder, impaired 
vision, and a bilateral shoulder disorder.  He contends that 
each of these conditions is a result of an automobile 
accident in service.  There is a Report of Accidental Injury 
(VA Form 21-4176) concerning the automobile accident in April 
1990.  That document indicates that a report was filed with 
the Police Department for the City of San Diego, California 
as well as the Base Police.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may also be granted when a pre-
existing injury or disease has increased in severity during 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.306 (2000).

Following a complete review of the claims folder, the Board 
finds that a remand is warranted to comply with the notice 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001), as well as to complete 
additional necessary evidentiary development.



The service medical records document that the veteran was 
noted to have moderate asymptomatic pes planus with mild 
asymptomatic hallux valgus at the time of his service  
entrance examination in January 1989.  The service medical 
records are negative for complaints or treatment of this 
disorder in service.  With respect to the veteran's claims 
involving headaches, impaired vision and a bilateral shoulder 
disorder, the service medical records are completely negative 
for clinically documented complaints, treatment or diagnoses 
of these disorders.

On VA examination in June 1992, the veteran was diagnosed 
with pes planus deformity, asymptomatic and mild hallux 
valgus.  Evaluation of the shoulders resulted in diagnoses of 
chronic right shoulder capsulitis and left shoulder bursitis.  
VA visual examination was positive for mild myopia, which is 
a developmental refractive error of the eye(s).

At his RO hearing in August 1992, the veteran testified that 
he had headaches, blurred vision and a shoulder disorder as a 
result of the automobile accident in service wherein he also 
sustained his service-connected low back disorder.  In 
addition, the veteran stated that his bilateral foot 
disorder, diagnosed as pes planus with hallux valgus, 
increased in severity as a result of running and physical 
training in service.  The veteran also related that he was 
driving a 15 passenger van in service when he was nudged off 
of the road and the van flipped.  The veteran hit his head 
and said that he experienced slight dizziness and blurred 
vision immediately.  He reported that he has constant 
headaches.  He denied getting any treatment besides over the 
counter medication.

VA outpatient treatment records note that the veteran has 
been followed for bilateral shoulder pain, headaches and pes 
planus.  There is no medical opinion of record which relates 
any of these disorders to the veteran's period of military 
service.

As the record is currently developed, there are diagnoses of 
headaches, pes planus with hallux valgus, impaired vision 
(claimed as blurred vision) and a bilateral shoulder 
disorder.  There is no medical opinion of record which links 
any of the veteran's current disabilities to his military 
service, including whether pes planus, 

noted at the time of service entrance, underwent an increase 
in severity during the veteran's military service.  In the 
absence of a medical opinion which directly addresses these 
issues, and in light of the recently enacted provisions of 
the Veterans Claims Assistance Act of 2000, the Board finds 
it appropriate to remand this case for further action.  
Specifically, the veteran should be afforded appropriate 
VA examination(s) to determine the onset and etiology of his 
claimed headache disorder, bilateral shoulder disorder, 
bilateral foot disorder and vision disorder.  Following 
examination(s) of the veteran, the RO should obtain a medical 
opinion as to the relationship between any demonstrated 
disorder(s) and the veteran's military service.  This should 
include consideration of whether the pre-service bilateral 
foot disorder, to include pes planus with hallux valgus, 
underwent an increase in severity during the veteran's 
military service.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the remanded issues.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from VA facilities.  In particular, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:




1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his claimed headache 
disorder, bilateral shoulder disorder, 
bilateral 
pes planus with hallux valgus, vision 
disorder since June 1992, the last VA 
examination of those disorders.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of 
all treatment records referable to the 
above disabilities from the identified 
health care provider(s), and associate 
them with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received, the RO should inform the 
appellant and tell him that he can 
procure them.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  Following examination and 
review of the claims folder, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's pre-service bilateral 
foot disorder, diagnosed as pes planus 
with hallux valgus, underwent an increase 
in severity during service.

With respect to the claimed bilateral 
shoulder disorder, the examiner should 
identify all pathology in the veteran's 
shoulders.  Thereafter, he/she should 
express an opinion as to whether it is at 
least as likely as not that such 
pathology developed during service, to 
include 


as a result of the automobile accident in 
service, or is otherwise related to 
service.

3.  Thereafter, the veteran should be 
afforded a VA neurological examination.  
The purpose of the examination is to 
identify the etiology of any current 
headache disorder.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Following review of the 
entire claims file, to include a copy of 
this REMAND, the physician is 
specifically requested to (a) diagnose 
all 
pathology, to include a headache 
disorder; (b) provide a medical opinion 
as to whether it is at least as likely as 
not that any current headache disorder 
developed during service or is otherwise 
related to service.

4.  The veteran should be accorded a VA 
eye examination to ascertain the presence 
or absence of any acquired bilateral eye 
pathology and, if present, its 
relationship to service.  All clinical 
findings should be provided in detail and 
the examiner must review the claims 
folder prior to the examination.  At the 
conclusion of the examination, he must 
respond to the following questions: (a) 
Does the veteran have an acquired eye 
disorder involving either eye? (b) If the 
answer is in the affirmative, is it at 
least as likely as not that such acquired 
eye disorder developed during service or 
is otherwise related to service?

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a headache 
disorder, a bilateral shoulder 


disorder, a bilateral foot disorder, and 
a bilateral eye disorder on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

6.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within 
the applicable time frame before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



